Case 7:19-cr-00325-CS Document 86 Filed 10/02/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-- - -- = = - = - &

UNITED STATES OF AMERTCA
CONSENT PRELIMINARY ORDER

- Ve. - : OF FORFEITURE/
MONEY JUDGMENT

RENNETL WILLIAMS,
19 Cr. 325 (CS)

Defendant.
- ene ee eee ee

WHEREAS, on or about April 30, 2019, RENNETIL WILLIAMS
(the “defendant”), among others, was charged in a two-count
Indictment, 19 Cr. 325 (CS) (the “Indictment”), with conspiracy to
commit mail and wire fraud, in violation of Title 18, United States
Code, Section 1349 (Count One); conspiracy to commit money
laundering, in violation of Title 18, United States Code, Section
1956(h) (Count Two);

WHEREAS, the Indictment included a forfeiture allegation
as to Counts One and Two of the Indictment, seeking forfeiture to
the United States, pursuant to Title 18, United States Code,
Section 982(a) (1), of any and all property constituting, or derived
from, any proceeds obtained, directly or indirectly, as a result
of the offenses and any and all property used, or intended to he
used, in any manner or part, to commit, or to facilitate the
commission of, the offenses, including but not limited to a sum of

money in United States currency representing the amount of property

 
Case 7:19-cr-00325-CS Document 86 Filed 10/02/20 Page 2 of 5

involved in the offenses alleged in Counts One and Two of the
Indictment ;

WHEREAS, on or about October 28, 2019, the defendant
pled guilty to Count One of the Indictment, pursuant to a plea
agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One of the Indictment
and agreed to forfeit to the United States, pursuant to Title 18,
United States Code, Section 982(a})(8), a sum of money equal to
$818,045 in United States currency, representing any and all
property constituting, or derived from, any proceeds obtained,
directly or indirectly, as a result of the offense and any and all
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of the offense charged in
Count One of the Indictment;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $818,045 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due

diligence.

 
Case 7:19-cr-00325-CS Document 86 Filed 10/02/20 Page 3 of 5

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorney, Lindsey
Keenan, of counsel, and the defendant, and his counsel, Domenick
J. Porco, Esq., that:

1. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $818,045 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable
to the offenses charged in Count One of the Indictment of the
Indictment that the defendant personally obtained, shall be
entered against the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, RENNEIL
WILLIAMS, and shall be deemed part of the sentence of the
defendant, and shall be included in the judgment of conviction
therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

 
Case 7:19-cr-00325-CS Document 86 Filed 10/02/20 Page 4of 5

New York, New York 10007 and shall indicate the defendant’s name
and case number.

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Congent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and

 
Case 7:19-cr-00325-CS Document 86 Filed 10/02/20 Page 5of5

Transnational Criminal Enterprises Unit, United States Attorney’s
Office, One St. Andrew’s Plaza, New York, New York 10007.

95 The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:
GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

By: LL —— Al 20/4

LINDSEY KEENAN DATE
Assistant United States Attorney

One St. Andrew’s Plaza

New York, NY 10007

(914) 993-1907

RENNEIL WILLIAMS

» Keapil LMhirens I O19

RENNEIL WILLIAMS DATE

x ead Sees LOLS

DOMENTCK “T . BORGO O,
Attorney for Ren

670 White Plains Road, Suite 207
Scarsdale, NY 10583

SO ORDERED:
Nth, hebil (o/s [ro

HONORABLE Ubth,, Ae DATE
UNITED STATES DISTRICT JUDGE
